Citation Nr: 9902975	
Decision Date: 02/01/99    Archive Date: 02/10/99

DOCKET NO.  98-13 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from August 1978 to February 
1983.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada, which 
denied the veteran's claim of service connection for PTSD.

In an October 1994 rating decision, the Honolulu RO denied 
the veteran's claim of service connection for PTSD.  The 
veteran was notified of the RO's decision that same month.  
The veteran did not file a timely appeal but, rather, 
submitted additional evidence and asked the Honolulu RO to 
reopen her claim.

In an October 1995 rating decision, the Honolulu RO again 
denied the veteran's claim of service connection for 
PTSD/mental disorder.  The claims folder reflects that notice 
of this decision was sent to the veteran that same month.  
The veteran did not file a timely appeal, and as such, the 
October 1995 rating decision became final in accordance with 
applicable law.

In January 1998, the veteran submitted to the Honolulu RO 
what she termed her notice of disagreement with the Honolulu 
RO's denial of her PTSD claim.  That same month, the Honolulu 
RO notified the veteran that her January 1998 statement 
had not been accepted as a notice of disagreement, as it had 
not been timely filed.  Rather, the Honolulu RO informed the 
veteran that it would consider this a request to reopen her 
claim.  Subsequently, pursuant to the veteran's request to 
transfer her claims file, the Reno RO denied her claim, 
stating that new evidence was needed in order to reopen a 
final decision.  The veteran then perfected this appeal.


FINDINGS OF FACT

1.  Entitlement to service connection for PTSD was last 
denied by the RO in an October 1995; the veteran was properly 
notified of that decision, and no appeal was perfected 
therefrom.

2.  Evidence received since the RO's October 1995 decision 
consists of VA outpatient treatment records.  In effect, the 
state of the record remains unchanged.


CONCLUSIONS OF LAW

1.  Evidence received since the RO's October 1995 decision 
which denied entitlement to service connection for 
PTSD/mental disorder is not new and material.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1998).

2.  The October 1995 decision which denied service connection 
for PTSD/mental disorder is final, and the claim may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

If a veteran disagrees with an RO rating decision, she must 
file both a notice of disagreement with the RO's 
determination and a corresponding substantive appeal or the 
RO's determination becomes final. See 38 U.S.C.A. 
§ 7105(b)(1) (West 1991); 38 C.F.R. § 20.302 (1997). When a 
claim becomes final, it may not be reopened unless new and 
material evidence has subsequently been presented.  
38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. §§ 3.104(a), 
3.156(a).

Case law provides that prior RO determinations concerning new 
and material evidence are not binding upon the Board and 
directs the Board to address the question of whether new and 
material evidence has been presented, as warranted.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Green v. 
Brown, 4 Vet. App. 382 (1993).  When a claimant seeks to 
reopen a final claim, the Board must review all of the 
evidence of record before it to determine whether the claim 
should be reopened and readjudicated.  See Evans v. Brown, 9 
Vet. App. 273 (1996); Glynn v. Brown, 6 Vet. App. 523 (1994).  
For purposes of determining whether new and material evidence 
has been presented, the evidence of record prior and 
subsequent to the last final decision is reviewed.  Evans, 9 
Vet. App. at 274.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). For 
purposes of establishing whether new and material evidence 
has been presented, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).

II.  Factual Background

When the Honolulu RO considered the veteran's claim in 
October 1995, the pertinent evidence of record consisted of 
the veteran's service records, a social service survey 
(conducted in January 1994), a VA neuropsychiatric 
examination (conducted in February 1994), and VA outpatient 
treatment records (dated from January to November 1994).

The veteran's service records indicate that she was a unit 
Morse systems operator while in the service.  They are silent 
as to any specific assignment dates and times, including 
August 30, 1983, (the date KAL-007 was downed) and do not 
reference the incident or the veteran's purported involvement 
in any context.

The social services survey reflects the veteran's reported 
service history, that she was tracking military airplanes and 
that she witnessed the KAL jetliner enter Soviet airspace.  
She believed that her command center could have warned the 
airliner and, thereby, have prevented many deaths.  The 
veteran stated that she probably had a mental breakdown 
following this incident and that she was afraid that the 
government was going to come after her because she knew too 
much about the crash.  She believed that she was a time bomb 
ready to blow up.  It was the social worker's summary and 
recommendation that the KAL incident had apparently affected 
the veteran and that her inability to maintain employment for 
extended periods, her marital discord, her alcohol abuse, and 
her problem solving difficulties were issues that warranted 
further exploration.  A PTSD evaluation was indicated.

The VA neuropsychiatric examination also reflects the 
veteran's reported service history and notes reported changes 
in the veteran's behavior subsequent to this incident, 
including crying, insomnia, feelings of guilt, and lack of 
patience.  It was the examiner's assessment that the 
veteran's complaints of memory loss were instead 
disassociation and repression regarding events about her 
nervous breakdown and not dementia.  The examiner noted the 
veteran's traumatic incident concerning the KAL airliner and 
stated that the veteran's symptoms qualified her for the 
diagnoses below.  The Axis I diagnoses were major depression, 
unipolar, single episode resolved; PTSD, active; alcohol 
abuse, active.  In an addendum, the examiner further stated 
that because the veteran's memory loss was due to 
disassociation and repression related to PTSD, psychological 
testing was unnecessary.

The VA outpatient treatment records reflect the VA examiner's 
diagnosis of PTSD and the veteran's reported service history, 
specifically the KAL airliner incident.  There is no 
discussion as to the relationship between the veteran's 
reported incident involving KAL-007 and her diagnosis of 
PTSD.  The records also note the veteran's alcohol use and 
document various assessments of the veteran's disorder, 
including depressive disorder by history and active PTSD, 
PTSD with major depression, and PTSD with secondary 
depression.

Subsequent to October 1995, the RO received and considered 
additional VA outpatient treatment records (dated from 
February to April 1998).

These VA outpatient treatment records are unrelated to the 
veteran's claimed PTSD and discuss only the veteran's alcohol 
use and treatment refusal and the onset of diabetes.  There 
is no mention whatsoever of the veteran's claimed PTSD, her 
service, and any reported in-service stressors.

III.  Analysis

In October 1995, the Honolulu RO denied the veteran's claim 
of service connection for PTSD/mental disorder, stating that 
there was no evidence of record to support the veteran's 
claimed stressor.  Subsequent to October 1995, the RO 
received and considered VA outpatient treatment records 
pertaining to the veteran's use of alcohol and her diabetes.  
While the Board recognizes the presumption of credibility 
afforded evidence presented by a veteran in an attempt to 
reopen a final decision, it does not find the additional 
evidence to be new and material, as required by law.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Specifically, while the additional VA outpatient treatment 
records are new to the evidence of record, in that they were 
not before the Honolulu RO in October 1995, they are not 
material.  For evidence to be considered sufficient to reopen 
a prior denial, it must be both new and material.  38 C.F.R. 
§ 3.156(a).  In this instance, the additional records are of 
limited evidentiary value, as they are completely negative 
for any discussion of the veteran's PTSD and her claimed in-
service stressor.  Rather, they discuss only the veteran's 
use of alcohol and her diabetes.  As such, they do not bear 
directly or substantially upon the specific matter under 
consideration, i.e., service connection.  Rather, they 
document post-service treatment and are silent as to the 
veteran's PTSD.  Further, given their silence as to the 
veteran's PTSD and her claimed stressor, they cannot work to 
rebut the evidentiary basis which formed the basis for the 
Honolulu RO's previous denial.  In effect, the records do not 
supplement the pertinent evidence of record in any 
substantial way.  Therefore, they are not so significant that 
they must be considered in order to fairly decide the merits 
of the veteran's claim.  Id.

Accordingly, in light of the evidence and law discussed 
above, the Board concludes that no new and material evidence 
has been submitted sufficient to reopen the veteran's claim 
of entitlement to service connection for PTSD.

It is noted that the appellant contends that she did not 
receive the notice of the October 1995 rating action.  The 
United States Court of Veterans Appeals has held, however, 
that the law requires only that the VA mail a notice of a 
decision and then presumes the regularity of the 
administrative process "in the absence of clear evidence to 
the contrary." Ashley v. Derwinski, 2 Vet. App. 64-65 (1992).  
An appellant's allegation of non-receipt, standing alone, is 
not the type of "clear evidence to the contrary" which is 
required to rebut the presumption of regularity which 
supports the official acts of public officers.  The 
presumption of regularity of the administrative process 
applies to the RO's notification to the veteran of its rating 
decision.  In the instant case, the veteran has provided no 
evidence that the VA failed to provide her notice of the 
October 1995 denial other than the bare allegation of non-
receipt of such notice.

The Board has disposed of this claim on the basis of whether 
new and material evidence has been submitted, as allowed by 
law.  See Barnett v. Brown, 83 F.3d. 1380; Green v. Brown, 4 
Vet. App. 382.  As such, the Board has considered whether the 
veteran was given adequate notice of the need to submit 
evidence or argument on the question presented for review, 
along with an opportunity to respond.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  In view of the RO's October 1995 
rating decision and the statement of the case (dated in May 
1998), the Board finds that the veteran has been adequately 
informed of the evidence required in this case and afforded 
an opportunity to respond.  In this regard, the veteran was 
informed as to why her claim had been denied and the need for 
additional, new evidence.



ORDER

New and material evidence has not been submitted sufficient 
to reopen the veteran's claim of service connection for PTSD.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the United States Court of Veterans Appeals 
(Court) within 120 days from the date of mailing of notice of 
the decision, provided that a Notice of Disagreement 
concerning an issue which was before the Board was filed with 
the agency of original jurisdiction on or after November 18, 
1988.  Veterans' Judicial Review Act, Pub. L. No. 100-687, 
§ 402, 102 Stat. 4105, 4122 (1988).  The date which appears 
on the face of this decision constitutes the date of mailing 
and the copy of this decision which you have received is your 
notice of the action taken on your appeal by the Board of 
Veterans' Appeals.



- 8 -


